DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to Application filed July 27, 2020.
Claims 1-19 are pending.
Information Disclosure Statements 
Acknowledgment is made that the information disclosure statements filed on 10/30/20 has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
The Specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any grammatical/spelling or any other errors of which applicant may become aware in the specification.
Objection
6.	Claims 1-20 are objected because of the following reasons:
In claims 1, 3, 12, 13 and 17-19 recited the limitations of “information about the quantum file”. The phrase “about” makes the claim languages unclear what is the about is Applicant’s is trying to accomplish. Currently recited limitations fails to determine the metes and bound of the claim(s) (see MPEP 2144).
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of US Application # 15/930025 (Publication # US 2021/0357186; Claims allowed on 4/8/22). Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
US Application # 15/930025 contain(s) every element of claims 1-20 of the instant application 16/939668 and thus anticipate or obvious the claim(s) of the instant application. The subject matter contains of the instant application claims (i.e. claims 1-20) contains same or similar limitations as US Application # 15/930025. Claims of the instant application 16/939668, therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
	A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND  COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION F£)R REHEARING EN BANC (DECIDED: May 30, 2001). 
 	The dependent claims are anticipated or obvious by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761,767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer. The dependent claims were properly rejected under the doctrine of obviousness-type double patenting." (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15 recited the limitations of “if executed, causes the qubit to be entangled”. The claims do not define if not executed, then what would be the alternate scenario. The phrase “if” made the claim languages indefinite as it fails to point out what is being described. 
Dependent claims are rejected for incorporating the same deficiencies of their respective base claims.  
                                  Claim Rejections- 35 USC § 103

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
         
12.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roitblat et al.  (US 2011/0295856 A1), hereinafter Roitblat in view of Gambetta et al. (US 2020/0334563 A1), hereinafter Gambetta.  
As for claim 1, Roitblat teaches a method comprising: receiving, by a quantum computing system, a file metadata command requesting quantum file metadata; determining, by the quantum computing system, that a quantum file is encompassed by the file metadata command, the quantum file comprising… (see [0027], quantum clustering object executed by computing system, server, and/or computer, associate with video game video recorder, audio/video players, [0038], selecting first and second group of items that includes files/documents, analyze, compare, determine the files/documents);
accessing, by the quantum computing system, quantum file metadata that identifies information about the quantum file, the quantum file metadata comprising…identifier that identifies; and sending, by the quantum computing system to a destination, the quantum file metadata (see [0041], objects/files are identified and evaluated using a traversal algorithms, [0044], word, document, files includes number of times the word occurs in the document, [0061], identifier for the feature to generate terms representing the feature and its quantized values, [0081], computer network used to pair documents). 
Roitblat teaches the claimed invention including the limitations of the quantum file and identifier (see [0032]-[0033], [0061]), but does not explicitly teach the limitations of quantum file comprising a qubit; a qubit identifier that identifies the qubit. Although, Roitblat teaches binary in which the numbers 0 and 1 are used to represent whether words or strings are either present or absent ([0059]). In the same field of endeavor, Gambetta teaches the limitations of quantum file comprising a qubit; a qubit identifier that identifies the qubit (see [0038], quantum circuits representing with qubit, [0054], identifies quantum circuits for transforming and satisfied the constraint).
Roitblat and Gambetta both references teach features that are directed to analogous art and they are from the same field of endeavor, such as quantize features on documents and files, evaluate, analyze of the features on documents and files. Sharing number of features and documents using network.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gambetta’s teaching to Roitblat's system to optimize quantum circuits meant to run on quantum processors. Hence, its execution incurs lower cost, typically by taking less time to execute, better accuracy--e.g., by using a configuration of different or fewer qubits to minimize interference or decoherence. Quantum processors require periodic calibration to account for this variability, recognizing such calibration improve the performance of a quantum circuit (see Gambetta, [0027]).
As for claim 17, 
		The limitations therein have substantially the same scope as claim 1 because claim 17 is a system claim for implementing those steps of claim 1. Therefore, claim 17 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gambetta’s teaching to Roitblat's system to optimize quantum circuits meant to run on quantum processors. Hence, its execution incurs lower cost, typically by taking less time to execute, better accuracy--e.g., by using a configuration of different or fewer qubits to minimize interference or decoherence. Quantum processors require periodic calibration to account for this variability, recognizing such calibration improve the performance of a quantum circuit (see Gambetta, [0027]).
As for claim 19, 
		The limitations therein have substantially the same scope as claim 1 because claim 19 is a non-transitory computer-readable storage medium claim for implementing those steps of claim 1. Therefore, claim 19 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gambetta’s teaching to Roitblat's system to optimize quantum circuits meant to run on quantum processors. Hence, its execution incurs lower cost, typically by taking less time to execute, better accuracy--e.g., by using a configuration of different or fewer qubits to minimize interference or decoherence. Quantum processors require periodic calibration to account for this variability, recognizing such calibration improve the performance of a quantum circuit (see Gambetta, [0027]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Roitblat and Gambetta teach:
wherein the file metadata command identifies the quantum file (see Roitblat, [0033]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Roitblat and Gambetta teach:
wherein determining that the quantum file is encompassed by the file metadata command further comprises: determining that a plurality of quantum files, including the quantum file, is encompassed by the file metadata command, each quantum file of the plurality of quantum files comprising a corresponding qubit; accessing, by the quantum computing system, quantum file metadata that identifies information about each quantum file of the plurality of quantum files, the quantum file metadata for each quantum file comprising a corresponding qubit identifier that identifies the corresponding qubit; and sending, by the quantum computing system to the destination, the quantum file metadata (see Roitblat, abstract, [0029], [0061]; Also see Gambetta, [0038], [0054]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Roitblat and Gambetta teach:
wherein the file metadata command identifies a directory in which the quantum file is located (see Roitblat, [0027], [0033]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Roitblat and Gambetta teach:
 further comprising: generating formatted quantum file information based on the quantum file metadata; and presenting, on a display device, the formatted quantum file information (see Roitblat, [0027], [0028]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Roitblat and Gambetta teach:
wherein the quantum file comprises a first qubit and a second qubit, and wherein the quantum file metadata identifies the first qubit as being implemented on a first quantum computing system and the quantum file metadata identifies the second qubit as being implemented on a second quantum computing system (see Roitblat, [0031], [0061]; Also see Gambetta, [0038], [0054]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Roitblat and Gambetta teach:
wherein the quantum file metadata comprises an entanglement flag that identifies whether the qubit is entangled (see Roitblat, [0031]; Also see Gambetta, [0038]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Roitblat and Gambetta teach:
 	wherein the quantum file metadata comprises a creation timestamp that identifies a date of creation of the quantum file (see Roitblat, [0055]; Also see Gambetta, [0049]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Roitblat and Gambetta teach:
wherein the quantum file metadata comprises a last access timestamp that identifies a date of last access of the quantum file (see Roitblat, [0055]; Also see Gambetta, [0047], [0049]).
As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Roitblat and Gambetta teach:
 wherein the quantum file metadata comprises a quantum service identifier that identifies a quantum service that utilizes the quantum file (see Roitblat, abstract, [0061]).
As to claim 11, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Roitblat and Gambetta teach:
 wherein the quantum file metadata comprises a quantum assembly language (QASM) file identifier that identifies a QASM file that implements a quantum service that utilizes the quantum file (see Roitblat, [0034]).
As to claim 12, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Roitblat and Gambetta teach:
 wherein accessing the quantum file metadata comprises obtaining, from a quantum file registry that comprises metadata about a plurality of quantum files including the quantum file, quantum file metadata that identifies the qubit (see Roitblat, [0061]; Also see Gambetta, [0038]).
As to claim 13, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Roitblat and Gambetta teach:
 further comprising obtaining, from a qubit registry that comprises metadata about a plurality of qubits including the qubit, qubit location information that identifies a quantum computing system on which the qubit is implemented, and the qubit identifier that identifies the qubit (see Roitblat, [0021], [0059]; Also see Gambetta, [0038]).
As to claim 14, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Roitblat and Gambetta teach:
wherein accessing the quantum file metadata comprises obtaining, from a quantum service manager configured to implement quantum services on the quantum computing system, a status of a quantum service that utilizes the quantum file (see Roitblat, [0008], [0033]).
As to claim 15, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Roitblat and Gambetta teach:
further comprising: parsing a QASM file in accordance with a QASM programming language syntax; and identifying a QASM programming instruction that, if executed, causes the qubit to be entangled; and including, in the quantum file metadata, an entanglement indicator that indicates that the qubit is entangled (see Roitblat, [0034], [0059]; Also see Gambetta, [0038]).
As to claim 16, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Roitblat and Gambetta teach:
 further comprising: accessing, by the quantum computing system, information that indicates that a quantum service implemented by the QASM file is in an execution state; and wherein including, in the quantum file metadata, the entanglement indicator that indicates that the qubit is entangled is based on the information that indicates that the quantum service implemented by the QASM file is in the execution state (see Roitblat, [0033], [0034], [0059]; Also see Gambetta, [0038]).
Claim 18 correspond in scope to claim 2 and is similarly rejected.
Claim 20 correspond in scope to claim 6 and is similarly rejected.

Claim Rejections - 35 USC § 102
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


15.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin et al. (U.S. Publication No. 2020/0074346, Publication date 03/05/2020).
As for claim 1, Griffin teaches a method comprising: receiving, by a quantum computing system, a file metadata command requesting quantum file metadata; determining, by the quantum computing system, that a quantum file is encompassed by the file metadata command, the quantum file comprising a qubit (see [0018], user metadata, provide optimization recommendations for the implementation of the algorithm(s) in view of the analysis. Implement an algorithm in a quantum computing system, such as a qubit size representative of an estimation of the number of qubits required to implement the algorithm(s));
accessing, by the quantum computing system, quantum file metadata that identifies information about the quantum file, the quantum file metadata comprising a qubit identifier that identifies the qubit; and sending, by the quantum computing system to a destination, the quantum file metadata (see [0081], destination quantum computer systems (e.g., identifiers of the destination quantum computer systems), etc., [0018], [0085], machine connected to network). 

As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
		Griffin teaches wherein the file metadata command identifies the quantum file 

(see [0081]).

As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Griffin teaches wherein determining that the quantum file is encompassed by the file metadata command further comprises: determining that a plurality of quantum files, including the quantum file, is encompassed by the file metadata command, each quantum file of the plurality of quantum files comprising a corresponding qubit; accessing, by the quantum computing system, quantum file metadata that identifies information about each quantum file of the plurality of quantum files, the quantum file metadata for each quantum file comprising a corresponding qubit identifier that identifies the corresponding qubit; and sending, by the quantum computing system to the destination, the quantum file metadata (see [0016]). 
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Griffin teaches wherein the file metadata command identifies a directory in which the quantum file is located (see [0024]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Griffin teaches further comprising: generating formatted quantum file information based on the quantum file metadata; and presenting, on a display device, the formatted quantum file information (see [0012]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Griffin teaches wherein the quantum file comprises a first qubit and a second qubit, and wherein the quantum file metadata identifies the first qubit as being implemented on a first quantum computing system and the quantum file metadata identifies the second qubit as being implemented on a second quantum computing system (see [0032]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Griffin teaches wherein the quantum file metadata comprises an entanglement flag that identifies whether the qubit is entangled (see [0012]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Griffin teaches wherein the quantum file metadata comprises a creation timestamp that identifies a date of creation of the quantum file (see [0059]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Griffin teaches wherein the quantum file metadata comprises a last access timestamp that identifies a date of last access of the quantum file (see [0059], [0090]).
As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Griffin teaches wherein the quantum file metadata comprises a quantum service identifier that identifies a quantum service that utilizes the quantum file (see [0081]).
As to claim 11, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Griffin teaches wherein the quantum file metadata comprises a quantum assembly language (QASM) file identifier that identifies a QASM file that implements a quantum service that utilizes the quantum file (see [0080]).
As to claim 12, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Griffin teaches wherein accessing the quantum file metadata comprises obtaining, from a quantum file registry that comprises metadata about a plurality of quantum files including the quantum file, quantum file metadata that identifies the qubit (see [0130]).
As to claim 13, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Griffin teaches further comprising obtaining, from a qubit registry that comprises metadata about a plurality of qubits including the qubit, qubit location information that identifies a quantum computing system on which the qubit is implemented, and the qubit identifier that identifies the qubit (see [0002]).
As to claim 14, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Griffin teaches wherein accessing the quantum file metadata comprises obtaining, from a quantum service manager configured to implement quantum services on the quantum computing system, a status of a quantum service that utilizes the quantum file (see [0012]).
As to claim 15, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Griffin teaches further comprising: parsing a QASM file in accordance with a QASM programming language syntax; and identifying a QASM programming instruction that, if executed, causes the qubit to be entangled; and including, in the quantum file metadata, an entanglement indicator that indicates that the qubit is entangled (see [0012], [0017]).
As to claim 16, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Griffin teaches further comprising: accessing, by the quantum computing system, information that indicates that a quantum service implemented by the QASM file is in an execution state; and wherein including, in the quantum file metadata, the entanglement indicator that indicates that the qubit is entangled is based on the information that indicates that the quantum service implemented by the QASM file is in the execution state (see [0012], [0016]).
Claim 18 correspond in scope to claim 2 and is similarly rejected.
Claim 20 correspond in scope to claim 6 and is similarly rejected.
 				Prior Arts
16. 	US 2019/0286373 A1 teaches metadata accompany the object, as attributes such as permission data and a creation timestamp, among other attributes. Quantum memory that allows for the storage and retrieval of photonic quantum information ([0079], [0113]).
	US 2009/0157989 A1 teaches quantum of application data and the metadata related to the first write operation. Metadata that identifies the logical block to which the write operation corresponds and a relative time (e.g., time stamp or sequence number) at which the write operation was performed may be written to a metadata block ([0008], [0125]).
	Paler et al., “Reliable Quantum circuits have defects”, XRDS, 2016 disclosed constructing reliable quantum circuits, automatically transform the high-level description of the quantum algorithm into an equivalent low-level description. 
Quantum gates on qubits (p. 34).
	US 11301152, US 11048590, US 20140280200, US 20130218854, US 20070130229, US 20090063430, US 20200125402, US 20100184025, US 20200184031, US 20200227522, US 20200313063, US 20200374211, US 20200387821, US 20210027188, US 20190042970, US 20200380084, US 20190042973, US 20190042974, these reference also read the claim recited limitation. These references are state of the art at the time of the claimed invention. 
Conclusion
17.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application because: 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; 
and because:
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety
as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
18.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). 
Contact Information
19.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154           
5/6/22